Atkinson, Justice.
The right to levy and collect taxes for the support of its institutions of government is one of the supreme attributes *3•of a sovereign power, and this charge upon the property of ■the citizen is, by the law of this State, made superior to any other encumbrance which may be imposed upon it, either 'by contract or by law. It is universal in its application, .and the mere fact 'that the property of a corporation may be in the hands of -a receiver appointed by a court of equity, .affords no exception to the rule, and does not exempt the property of such a corporation from taxation. Property .so circumstanced is as much bound to sustain its proportionate share of the burdens of government as any other, and being liable for taxation, there must of necessity be ■.some means for the enforcement of this charge in favor of the State. Under ordinary circumstances, the property of ■the citizen is subject to seizure upon execution, and to sale, in satisfaction of the charge for taxes, and under the express statute law of this State, there can be no judicial interference with the collection of taxes lawfully assessed. ’The ordinary processes of’the law cannot be stayed in their execution when proceeding for this purpose. A difference has been held to exist where courts of equity, in the exercise of their extraordinary powers, have seized and taken ■into their custody property to be administered through the hands of receivers for the benefit of all persons, as their ■interests may appear. Under such circumstances, it has been held that the ordinary executive officers of the State .are not authorized to proceed and wrest from the possession ■of receivers property committed to their custody, even though for the purpose of realizing sums due to the State for taxes. See In re Tyler, 149 U. S. 164, and cases there ■cited.
In the present case, however, we are not called upon to. ■determine how far and to what extent the executive officers of the State are limited in their right to enforce such executions, and, therefore, we do not undertake to say "to what extent the rule announced in the case above stated would be followed in its application to property held *4by receivers appointed by the courts of this State; but we ■ are now only called upon 'to consider 'the propriety of the action of the circuit judge in refusing to compel a receiver appointed by him to provide for the payment of sums due to the State, and the counties of this State, upon account of taxes. It being fundamental that courts, like persons, should pay the charges imposed for taxes upon property in their custody, it is their duty to make such orders as will compel their representatives to discharge-this obligation. It is not within the general power of a court of equity, by the appointment of a receiver, to estab- ■ lish a judicial protectorate -over the assets of an insolvent' person or corporation, and by doing so, indefinitely withdraw the same from appropriation to the payment -of taxes lawfully assessed against it. Eor is it a go-od reply to. the demand of the State for payment, of taxes due to it, that the net income from -the property in the possession of 'the -court' is insufficient to meet its current -expenses, or that a sale of a part of the property might so dismember it as to put in jeopardy the interests of general creditors. 'Such a doctrine cannot he allowed. To admit it would he to deny the-State access to sources of revenue from which the means for its support co-uld be drawn. The lien of the State for taxes does not rest upon net income -alone, but upon all and every part of the property which may he- in the hands ef the receiver, and therefore, where, as in the ■ present case, application is made to the court by the officers ■ charged with the collection of taxes, for direction to the receiver to pay the same, the court ought either to direct that the receiver sell a part of the property committed to his care, and thus realize a sum sufficient to pay this charge; ore it should give such direction to the receiver as would enable -him, without the sale, to bring about a like result, and especially is this true where, under management of .the receiver, th'e taxes due the State and counties have been permitted to accumulate and pass unpaid for several years.- ■ *5A mere temporary postponement of the payment of taxes might not evoke the immediate application of such drastic measures, but we -are fully persuaded that, under the facts -of the present case, the court did not exercise a sound legal discretion in withholding its power in aid of the appeal made to it -on behalf of the State by its executive officers.

Judgment reversed.